Citation Nr: 1739726	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in June 2015.  In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 


FINDING OF FACT

The Veteran has a combined rating for compensation of 70 percent and one service-connected disability rated 60 percent; and he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's service-connected disabilities in this case are: hypertension with renal insufficiency, rated 60 percent; type II diabetes mellitus, rated 20 percent; right and left lower extremity peripheral neuropathy, rated 10 percent each; and erectile dysfunction, rated noncompensable (0 percent).  His combined rating for compensation is 70 percent.  The Veteran therefore meets the schedular criteria for a TDIU.

During his October 2016 Board hearing, the Veteran testified that he last worked in the 1990s setting mobile homes and running a storage facility, and had an 11th grade education.  He testified that he believed that his legs and feet constantly aching, burning, and feeling unstable would prevent him from working; that his job experience revolved around heavy labor; and that he did not believe he would be able concentrate enough to work in a sedentary job.  The Veteran further testified that, for his diabetes, he was now taking 16 shots of insulin, sometimes twice a day, in addition to other diabetes medication; that he had been in the emergency room quite a few times due to his blood sugar levels; and that he was in stage three kidney failure, close to stage four, at which point he would be on dialysis.  

An April 1998 Social Security Administration (SSA) Disability summary reflects that the Veteran alleged an 11th grade education and some past training as an auto mechanic and in welding, with no other education or training alleged.  Past relevant work from July 1981 to October 1997 was noted to be as a self-storage facility manager, where he collected money, wrote receipts, and in early years, prior to 1995, did light maintenance work as a supervisor.  He reported that he currently walked or stood one hour a day, sat 7 hours a day, and was required to lift 10 pounds.  

A September 2015 private vocational consultant report indicates that the Veteran communicated that his problems stemmed from pain in his legs and feet, which keep him up at night so that he was not able to sleep well and was often tired during the day.  He reported that he spent most of the day off his feet, elevating them to relieve pain.  

It was noted that the Veteran had worked for approximately 18 years as a Mobile Home Set Up worker with duties such as delivering and setting up mobile homes.  After a period of time he worked his way up to manager and had his own crew that he hired and fired, and worked turning homes over after renters would leave single family homes.  The consultant noted that the work as described during the interview would be classified as a Mobile Home Lot Utility Work, which was classified as heavy in physical demand, and that his work as a manger would be classified as a Labor Crew Supervisor, which was classified as light in physical demand as generally performed.  The consultant stated, however, that the position was heavy as performed by the Veteran since he was a working manager and performed the labor duties alongside his crew.  It was further noted that the Veteran competed school through the 11th grade and had no computer skills.

The vocational consultant stated that the Veteran had been out of work for 17 years, that his skills were outdated, and that he would likely be limited to unskilled work given his service-connected disabilities.  She further stated that the Veteran's past work was labor-intensive and that there would be no transferable skills to higher and less skilled work within the same industry.  It was noted that the Veteran described spending most of the day off his feet with his legs elevated waist level or higher during the day; being unable to stand no longer than 15 minutes at a time; and being able to walk for only 20 minutes at a time.

The consultant opined that these limitations would eliminate the ability to perform his past work, or any unskilled sedentary work, including the ability to use the hands at a desk or workstation to perform sedentary job duties.  Also, with regard to his focus, attention, and concentration, the Veteran would likely not be able to perform these mental activities for this period of time due to his reported pain in his legs and feet.  Moreover, he would likely need to take unscheduled brakes throughout the day, and as reported would be he was often sleepy throughout the day.  It was also described how the Veteran's limitations would prevent him from meeting basic requirements to sustain unskilled, entry level work, generally.

The vocational consultant thus opined that the Veteran's combination of service-connected limitations resulted in an inability to attend to basic work functions, and rendered him unable to secure and follow substantially gainfully employment.  

The Board also notes the June 2016 opinion of a VA occupational medicine physician after reviewing the record and examining the Veteran.  The physician opined that the Veteran's diabetic peripheral neuropathy made it difficult for him to stand and walk for more than an hour at a time or go up and down ladders.  However, despite this, the Veteran would be able to do some sedentary activity being off his feet as much as possible, and he was still able to operate a motor vehicle.  

The Board finds the September 2015 vocational consultant's opinion to be at least as probative as that of the June 2016 VA physician in this case.

Initially, while opining that the Veteran would be able to do some sedentary activity, the VA physician did not explain whether, given his education and job history, the Veteran would be employable in a sedentary job.  In this regard, while the Veteran's SSA records indicate that during his final years of work in 1996 and 1997, after working his way up to manager, he reportedly did very little manual labor.  However, as noted by the September 2015 vocational consultant, the Veteran had been out of work for over 15 years and his skills were outdated.   Beginning employment again in his previous field of work or another unskilled field, given his lack of other significant job experience or education, would likely be manual labor-intensive, which the Veteran was prevented from performing due to his service-connected physical disability.

Moreover, the Veteran provided credible testimony regarding the effects of his physical impairment due to service-connected disability, which the vocational consultant estimated would prevent even sedentary employment.  This included: inability for focus, attention, and concentration due to lower extremity pain; the need to take frequent unscheduled brakes; and daytime sleepiness.

The Board has also considered the impairment from other service-connected disabilities to which the Veteran testified including his diabetes treatment, blood sugar control problems, and kidney disease.  Considering this, in addition to the above, the Board finds the evidence regarding whether the Veteran is unemployable due to his service-connected disabilities as a whole to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, a TDIU must be granted.


ORDER

A total disability rating for individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


